NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                              Submitted November 26, 2013*
                               Decided November 26, 2013

                                          Before

                             WILLIAM J. BAUER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 13-1151

LINDSLEY A. CHATTIC,                               Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Western Division.
       v.
                                                   No. 09 C 07997
ILLINOIS DEPARTMENT OF
CORRECTIONS and                                    Frederick J. Kapala,
NEDRA CHANDLER,                                    Judge.
      Defendants-Appellees.

                                        ORDER

        Lindsley Chattic, an African-American man, worked as a correctional guard for
the Illinois Department of Corrections from 2001 until 2007, when he was fired for
repeatedly violating the Department’s attendance policy. He sued his former employer



      *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal thus is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 13-1151                                                                          Page 2

under 42 U.S.C. § 1981, alleging discrimination based on his race. The district court
entered summary judgment against Chattic. The undisputed facts show that the
Department fired Chattic because of his absenteeism. Therefore, we affirm the
judgment.

       The following facts are not contested. In the two years before he was fired, the
Department disciplined Chattic nine times for unauthorized absences. As the
Department’s attendance policy mandates, the discipline progressed from an oral
warning to written warnings to suspensions. The policy also provides that when an
employee accumulates ten attendance-related offenses within two years, the employee
may be discharged. In addition, the policy states that each day that an employee misses
even an hour of work without authorization counts as a separate offense. Chattic did
not show up for work for three days in July 2007. (He later asserted that he was sick, but
the leave was nonetheless unauthorized.) These three days of absence constituted his
tenth, eleventh, and twelfth violations. As a result, Chattic received a 30-day
suspension, pending discharge for his twelfth violation. That discharge occurred in
November 2007.

        Chattic sued the Department and Nedra Chandler, the warden of the facility in
Dixon, Illinois, where he worked, arguing that he received harsher punishment than
three white guards and one Hispanic guard. He also insisted that he was not informed
of an “alternative” policy that would have allowed him to apply accrued vacation time
to his unauthorized absences. The defendants moved for summary judgment,
explaining that cumulative absences burden the Department, and that each of the four
coworkers whom Chattic named as comparators had acquired only 10 attendance
violations, not—as Chattic had—12 attendance violations. Moreover, the tenth absence
for three of these coworkers was for a partial day, not as with Chattic, for a full day, and
the fourth coworker’s tenth absence was due to the death of his young child. Finally,
Chattic presented no evidence that his coworkers were told about the alternative leave
policy. The court granted summary judgment against Chattic, reasoning that he had not
met the Department’s legitimate expectations, had not identified any similarly situated
employees outside of his protected class who were treated more favorably, and had
presented no evidence of pretext.

       We review de novo the court’s grant of summary judgment, Smiley v. Columbia
Coll. Chi., 714 F.3d 998, 1001–02 (7th Cir. 2013), but we have difficulty discerning
Chattic’s argument on appeal. As best we can tell, Chattic contends that the Department
did not fire the four coworkers even though they had similar records of absenteeism. To
No. 13-1151                                                                           Page 3

succeed on his discrimination claim under the indirect method of proof, Chattic must
present evidence of comparable coworkers outside of his protected class who received
better treatment than he did. See Franklin v. City of Evanston, 384 F.3d 838, 847 (7th Cir.
2004). To assess comparability, courts will consider whether the employees held the
same position, were subject to and performed up to the same standards, and reported to
the same supervisor as the plaintiff. Id.; Ajayi v. Aramark Bus. Servs., Inc., 336 F.3d 520,
531–32 (7th Cir. 2003).

        Chattic does not dispute that he had two more absences than each of his four
coworkers had. Nor does he dispute that each additional day of absence burdens the
Department or that absenteeism is a legitimate ground for dismissal. See Garg v. Potter,
521 F.3d 731, 737 (7th Cir. 2008); Waggoner v. Olin Corp., 169 F.3d 481, 483 (7th Cir. 1999);
Oates v. Discovery Zone, 116 F.3d 1161, 1171 (7th Cir. 1997). Instead, he invokes “the large
latitude” that the Department must have given to the four coworkers who were not
fired. But Chattic offers no reason to question that the Department retained the four
coworkers because their absenteeism was less frequent and serious than his. Nor does
he supply any evidence that the Department favored them by advising only them of the
policy allowing employees to cover absences with accrued vacation time. Therefore, no
material issue about the reason for Chattic’s discharge needs to be resolved at trial.
See Cracco v. Vitran Express, Inc., 559 F.3d 625, 632 (7th Cir. 2009); Smith v. Lamz, 321 F.3d
680, 683 (7th Cir. 2003).

                                                                                AFFIRMED.